OPINION — AG — (1) TRANSACTION ACCOUNTS BY NON BANK BUSINESS ASSOCIATIONS ARE NOT PROHIBITED. (2) 6 Ohio St. 1971 104 [6-104], AS AMENDED BY SENATE BILL NO. 556, REQUIRES REGISTRATION OF ALL BANK OR TRUST RELATED ACTIVITIES CONDUCTED OR SOUGHT TO BE CONDUCTED IN THIS STATE; AND THE SAID REGISTRATION REQUIREMENT IS APPLICABLE TO ALL BANKS, BANK HOLDING COMPANIES, TRUST COMPANIES AND NON BANK BUSINESS ASSOCIATIONS NOT HOLDING A CHARTER OF AUTHORITY TO ENGAGE IN THE BANK OR TRUST COMPANY BUSINESS IN THIS STATE. (3) THE BANK COMMISSIONER IS REQUIRED TO PROVIDE FORMS TO BE USED BY BUSINESS ASSOCIATIONS NOT HOLDING A CHARTER OF AUTHORITY TO ENGAGE IN THE BANKING OR TRUST COMPANY BUSINESS AND OTHERWISE TO GOVERN BY REASONABLE AND UNIFORM REGULATIONS THE REGISTRATION PROCESS BY WHICH BANK OR TRUST RELATED ACTIVITIES ARE REGISTERED. CITE: 6 Ohio St. 1971 206 [6-206](B), 6 Ohio St. 1971 203 [6-203](A), 6 Ohio St. 1978 Supp., 301 [6-301], 6 Ohio St. 1971 203 [6-203] (JOHN PAUL JOHNSON)